Exhibit 99.1 Wix.com Reports Fourth Quarter and Full Year 2015 Results Exceeded Prior Q4 and Full Year 2015 Guidance for Collections on a Constant Currency Basis, Revenue and Adjusted EBITDA Provides Strong Financial Outlook for 2016 TEL AVIV, Israel, February 10, 2016 Wix.com Ltd. (Nasdaq: WIX), a leading global web development platform, today reported financial results for the fourth quarter and full year ended December 31, 2015.The company also introduced its financial outlook for 2016. · Collections on a constant currency basis grew 43% Y/Y in Q4 and grew 51% Y/Y in 2015 · Adjusted EBITDA of $7.0 million in Q4, a Q/Q increase of 50%, and $14.7 million in 2015 · Free cash flow of $8.4 million in Q4, a Q/Q increase of 55%, and $14.5 million in 2015 · Added net premium subscriptions of 125,000 in Q4 and a record 535,000 in 2015 for a total of 1.77 million at year end · Added registered users of 4.7 million in Q4 and 19 million in 2015 for a total of 77 million at year end · Financial outlook for 2016 highlighted by continued growth and increased profitability “In 2015, we added a record 19 million registered users and 535,000 net premium subscriptions.It is clear that our focus on innovative product development and impactful marketing is driving significant growth and returns,” said Avishai Abrahami, CEO and Co-founder of Wix.“During the year, we introduced eight new products, most notably the new Wix Editor, Wix Music and Wix Bookings.These new products, combined with over 100 new applications and enhancements to existing products, extended our position as the leading global software platform to build, manage and grow any business online.” Lior Shemesh, CFO of Wix, commented, “We concluded 2015 with a very strong fourth quarter, exceeding our prior outlook on all metrics once again. This track record of predictability, highlighted by strong recurring subscription revenue, illustrates the SaaS nature of our business model and our strong execution. Additionally, we generated significant expense leverage in 2015, well beyond original expectations, with cash flow from operations of nearly $21 million for the full year and nearly $10 million in the fourth quarter.” Q4 2015 and Full Year 2015 Financial Summary Three months ended Dec. 31 $ in thousands Y/Y growth Prior Q4 2015 outlook Collections (FX neutral to Q4 '14) $ 43
